Citation Nr: 1703484	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability, for accrued benefit purposes.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression, for accrued benefit purposes.


REPRESENTATION

Appellant is represented by:  Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1957 to September 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the appellant and her son testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in June 2016, at which time it was remanded for further development.  The requested development was completed,  and the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Arthritis of lumbar spine was not shown in service or for many years thereafter,  and the most probative evidence indicates that a current low back disability is not related to service. 

2.  The probative evidence of record shows that a psychiatric disorder is not related to service or a service-connected disability.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back disability, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing entitlement to service connection for a psychiatric disorder, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including VA treatment records and VA back examination reports.  The Board notes that the Veteran's service treatment records (STRs) are not available and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In this case, the RO attempted to obtain additional records by alternative means.  In July 2008, the RO advised the Veteran that his STRs were destroyed in a fire and requested that he submit any relevant documents in his possession.  Later that month, the RO obtained clinical admission cover sheets dated October 1957 and February 1958 from an alternate records source.  The Veteran subsequently submitted a December 1957 STR in support of his claim.  In May 2013, the RO requested the Veteran's service personnel records, but was advised by the NPRC that they were also destroyed in the fire.  The Veteran was notified of such by     way of a letter dated May 2013.  The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when STRs are lost or missing. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Board notes that the Veteran did not receive a VA examination pursuant to his service connection claim for a psychiatric disorder.  VA treatment records dated July 2007 and February 2008 note symptoms of anxiety and depression, and the appellant's attorney acknowledged that the psychiatric claim is actually one for secondary service connection as due to the back.  The attorney asked that a VA medical opinion be obtained on the psychiatric claim as it relates to the back.  However, as found herein, service connection is not in effect for a low back disorder or any other disability.  As there is no competent and credible assertion that the Veteran's psychiatric disability arose in service, and as there are no service connected disabilities, the Board finds that a VA opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also notes that action requested in the prior remand has been undertaken.  In September 2016, the AOJ obtained a medical opinion with respect to the Veteran's service connection claim for a low back disability.  Accordingly, the Board finds      that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran passed away in June 2014.  At the time of his death, he had pending service connection claims for a low back disability and a psychiatric disorder.  The appellant is the Veteran's surviving spouse.  

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when   all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Service Connection for a Low Back Disability

In several written statements, the Veteran indicated that he sustained a pelvic fracture in a motor vehicle accident prior to his entry into active duty, and he claimed that      he developed a low back disability during service as a result of aggravating his preexisting pelvic fracture.  In support of this, he reported symptoms of lower back and pelvic pain during basic training, which caused him to collapse during a road march.

During a December 2015 hearing before the Board, the appellant testified that since she married the Veteran 53 years earlier, he always complained of back pain.  The Veteran's son testified that the Veteran told him that his back pain was related to collapsing during service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with arthritis of the lumbar spine.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran submitted a July 1955 newspaper article indicating that he sustained multiple injuries in a motor vehicle accident prior to service, including a cerebral concussion, multiple pelvic fractures, and chest injuries.  As there is no evidence of record documenting a low back disability prior to service, the Veteran is presumed to have been in sound condition with respect to his lower back upon his entrance into active duty service.  See 38 C.F.R. § 3.304(b) (2016) ( A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service).

A December 1957 STR shows that the Veteran was diagnosed with an old fracture of the pelvis and shortening of the right leg.  It was noted that he should not lift more than 25 pounds. 

A review of the Veteran's VA treatment records dated November 1999 through April 2001 reveals several diagnoses listed under "past medical history;" however, there is no mention of back pain.  

A September 2001 VA treatment record indicates that Veteran reported pain in the lumbar spine and lower legs for approximately two to three months.  He stated that he was hit by a small lawn tractor and knocked over.  A September 2001 follow-up VA treatment record shows that the Veteran reported sustaining a recent trauma about four months earlier, which seemed to have triggered his pain.  A February 2002 VA treatment record notes a history of multiple conditions and "most recently low back pain."  It was noted that he had significant problems with his back pain since late last summer.  A June 2002 VA treatment record notes a history of low back pain since the accident in 2001.  An August 2002 VA treatment record notes that the Veteran hurt his back the year earlier when working with a tiller.  

The Veteran underwent a VA examination in November 2008, during which he reported sustaining a fractured pelvis prior to service, which no longer bothered him by the time he enlisted in 1957.  He stated that he started having problems with his hip, pelvis, and lower back during basic training, for which he received a lift for his right shoe and was placed on physical profile.  He stated that he was separated from service due to hip difficulties and reported pain in his back and hip ever since.  The 
assessment was mild osteoarthritis of the lumbosacral spine with light wedging at L1.  The examiner initially indicated that he was unable to provide an opinion without resorting to speculation as to whether the Veteran's old pelvic fracture and shortening of the leg were aggravated by service and/or whether his osteoarthritis was secondary to the old pelvic fracture and shortening of the leg.  However, the examiner subsequently opined that the Veteran's mild osteoarthritis was less likely due to or aggravated by an unknown pelvic fracture and more likely due to age and occupation.  In support of this, the examiner reasoned that the Veteran admitted performing manual labor as a farmer for most of his life, which, combined with the Veteran's age, could cause osteoarthritis of the spine.  Furthermore, the examiner relied on the fact that there were no records to indicate a chronic medical issue for a period of 43 years after service.

In March 2016, the appellant submitted a medical opinion from a private practitioner who reviewed and summarized the evidence of record, including the December 1957 diagnosis of an old pelvic fracture and shortening of the leg, written statements from the Veteran, and post-service treatment records.  The practitioner indicated that "[t]he Veteran's statements support the onset of a progressive medical condition during the dates of his enlistment."  However, it was also noted that there was no record of treatment for back pain until September 2001, when the Veteran reported being hit   by a small lawn tractor.  The practitioner opined that "[i]t is more likely than not that [the Veteran] experienced both new injury and aggravation of preexisting condition leading to lumbar facet arthropathy with degenerative disc disease" and that "[t]he condition is not likely congenital but was, more likely than not, aggravated by physical activities including forced march during his military service time."

In September 2016, another VA examiner reviewed the evidence of record and opined that the Veteran's osteoarthritis of the lumbar spine was less likely than not related to service.  In support of this, the examiner reasoned that osteoarthritis results from a complex interplay of multiple factors, including aging, occupation, trauma, and repetitive small insults over time and emphasized that the Veteran had diagnoses      of obesity and diabetes, which were also known contributors to the development of osteoarthritis.  

To the extent that the Veteran and the appellant have asserted that the Veteran experienced continuous low back pain since service, such assertions are not consistent with the evidence of record.  The record is silent as to complaints of      or treatment for low back pain for approximately 43 years after the Veteran's discharge from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Additionally, VA treatment records dated November 1999 through April 2001 list several diagnoses under "past medical history," but there is no mention of back pain.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur").  Moreover, when the Veteran first sought treatment for low back pain in September 2001, he reported that his pain began approximately two to three months earlier when he was hit by a small lawn tractor.  Thereafter, VA treatment records consistently show that the Veteran related the onset of his back pain to 2001.  The Board finds the Veteran's statements made    for purposes of seeking medical care to be more persuasive and credible than statements he and the appellant made to VA in connection with a claim for benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Although the Veteran and the appellant believe that the Veteran's low back disability was related service, as lay persons, they have not shown that they have the specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation and require medical expertise to determine.  Moreover, whether symptoms the Veteran reportedly experienced in service or following service  were in any related to a subsequently diagnosed low back disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain   he has experienced since his tour in the Persian Gulf, he is not competent to  testify to the fact that what he experienced in service and since service is the    same condition he is currently diagnosed with.").  Thus, the opinions of the Veteran and the appellant regarding the etiology of the Veteran's low back disability are not competent medical evidence.  

The Board finds the opinions of the VA examiners to be highly probative, as they are based on a review of the evidence of record, including the Veteran's statements regarding the mechanism of injury, and are supported with reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the March 2016 private medical opinion appears to be based solely on the Veteran's report of continued back pain since service, which the Board has already found lacks credibility.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value"). Moreover, the opinion does not discuss the multiple treatment records relating the onset of the Veteran's back pain to 2001, and it otherwise provides no explanation   for the conclusory statement that that the Veteran's low back disability was caused   or aggravated by forced marching during service.  Accordingly, the Board assigns 
significantly less probative weight to this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . .  must support its conclusion with    an analysis that the Board can consider and weigh against contrary opinions.").

In sum, the preponderance of the competent, credible, and probative evidence is against the appellant's claim, and service connection for a low back disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's service connection claim for a low back disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.

      Service Connection for a Psychiatric Disorder 

As noted above, the appellant's attorney acknowledged that the psychiatric claim    is actually one for secondary service connection as due to the back.  However, as service connection is not in effect for a low back disorder or any other disability, service connection on a secondary basis must be denied as a matter of law.  38 C.F.R. § 3.310.

With respect to service connection for a psychiatric disability on a direct basis, the Board notes that there has been no assertion, either from the Veteran or from the appellant, that the Veteran had a psychiatric disability that arose in service.  VA treatment records reflect the Veteran denying a history of depression until 2007 or 2008, at which point anxiety symptoms and/or depressive symptoms associated with life changes were noted.  At no point in the treatment records was the Veteran's military service mentioned in conjunction with any psychiatric symptoms.  Nor do  the treatment records reflect a diagnosis of PTSD, or even a suspicion that he had such disorder.  Indeed, even in August 2008 when he reported to treatment providers that he was very regimented, needed things to be done in an orderly fashion, and that he gets a bit snippy if things are not orderly, no mention or concern for PTSD was noted.  At that time his wife stated that this was not a major concern.  
 
The Board has considered the February 2013 letter from his son's fiancée, who is       reportedly a licensed practical nurse (LPN) and has known the Veteran since May 2007.  In that letter, she described the Veteran's symptoms of depression, anger, irritability, agitation, and difficulty sleeping, concentrating, and maintaining interpersonal relationships.  However, as acknowledged by the appellant's attorney, as an LPN, the son's fiancée is not qualified to provide a PTSD diagnosis for purposes of 38 C.F.R. § 3.304(f).  Likewise, the lay statements from the Veteran's wife and his friend that he suffered from PTSD are not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  There is no competent and probative medical evidence of record indicating the Veteran had PTSD or was suspected by treating clinicians to have such disorder.  

As the appellant's attorney has indicated the claim for a psychiatric disorder was actually one for secondary service connection, and there is no competent and probative evidence indicating a current psychiatric disability was related to service, the claim for service connection for an acquired psychiatric disorder is denied. 

In sum, the preponderance of the competent and probative evidence is against the appellant's claim, and service connection for a psychiatric disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's service connection claim for a psychiatric disorder, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.



ORDER

Service connection for a low back disability, for accrued benefit purposes, is denied.  

Service connection for a psychiatric disorder, for accrued benefit purposes, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


